DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Invention I (Claims 18-25) in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Sone (JP 2017-117844 A; Published on 06/29/2017).
Regarding Claim 18, Sone (Fig. 1, 4) discloses a semiconductor body comprising: 
a p-conducting region (15, 16) having at least one barrier zone (15, EBL) and a contact zone (16, p-type GaN), wherein 
the barrier zone (15, EBL) has a first magnesium concentration (Mg concertation curve as shown in Fig. 4 under EBL) and a first aluminum concentration (Al concertation curve as shown in Fig. 4 under EBL), wherein 
the contact zone (16, p-GaN) has a second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN)  and a second aluminum concentration (Al concertation curve as shown in Fig. 4 under p-GaN), wherein 
the first aluminum concentration (Al curve in EBL) is greater than the second aluminum concentration (Al in p-GaN region) (Fig. 4), wherein 
the first magnesium concentration (Mg in EBL) is at least ten times less than the second magnesium concentration (Mg in p-GaN), wherein 
the contact zone (16) forms an outwardly exposed surface of the semiconductor body (11-16), (Fig. 1) wherein 
the barrier zone (15) adjoins the contact zone (16), and wherein 
the semiconductor body (11-16) is based on a nitride compound semiconductor material (GaN).(”The semiconductor light emitting device 1 includes a GaN buffer layer 11, a GaN foundation layer 12, an n-type AlGaN foundation layer 13, a light emitting 

Regarding Claim 19, Sone (Fig. 1, 4) discloses a semiconductor body of claim 18, wherein 
the first aluminum concentration is between 4.4 x 1019 atoms/cm3 and 1.8 x 1022 atoms/cm3 inclusive (See Al graph in EBL) (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sone (JP 2017-117844 A; Published on 06/29/2017).
Regarding Claim 20, Sone (Fig. 1, 4) discloses a semiconductor body comprising: 
a p-conducting region (15, 16)  having a barrier zone (15, EBL) and a contact zone (16, p-type GaN), wherein 
the barrier zone comprises a semiconductor material  (p-type AlGaN) of the fifth main group (N) and a semiconductor material of the third main group (Ga) in a first ratio (“Next, hydrogen is supplied as a carrier gas while maintaining the substrate and TMG, ammonia, and TMA as source gases and Cp .sub.2 Mg as a dopant gas are supplied. As a result, an AlGaN layer doped with Mg, which is a p-type impurity, is formed as the electron blocking layer 15 on the last barrier layer 14c to a thickness of 30 nm.”) [0042], wherein 
the contact zone (16) comprises a semiconductor material (p-GaN) of the fifth main group (N) and a semiconductor material of the third main group (Ga) in a second ratio (“hydrogen is supplied as a carrier gas while maintaining the substrate temperature at 1000 ° C., and TMG and ammonia as source gases and Cp .sub.2 Mg as a dopant gas are supplied. Thereby, the p-type GaN contact layer 16 is formed to 100 nm on the electron block layer 15”) [0043], wherein 
the semiconductor body (11-16) is based on a nitride compound semiconductor material (GaN).(”The semiconductor light emitting device 1 includes a GaN buffer layer 11, a GaN foundation layer 12, an n-type AlGaN foundation layer 13, a light emitting layer 14, an electron block layer 15, and a p-type GaN contact layer 16 on a sapphire substrate 10.”)
The Examiner notes that Sone discloses rations between V and III group materials in barrier and contact zone and further discloses increased concentration of material of the third main group (Ga) in contact zone (p-GaN) (Fig. 4)
Sone does not explicitly disclose the first ratio is less than the second ratio.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor body in Sone to have ammonia flow rate such that rate to the first ratio is less than the second ratio in order to have high Mg concentration in electron block layer thereby increasing hole injection efficiency into the light emitting In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
 

Regarding Claim 21, Sone (Fig. 1, 4) discloses the semiconductor body of claim 20, wherein 
the barrier zone has a first magnesium concentration (Mg concertation curve as shown in Fig. 4 under EBL)  and the contact zone has a second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN).

Regarding Claim 22, Sone (Fig. 1, 4) discloses the semiconductor body of claim 21, wherein 
the second magnesium concentration (Mg concertation curve as shown in Fig. 4 under p-GaN) is at least 0.5 x 1019 atoms/cm3. (Mg concentration curve Fig. 4 in p-type GaN)

Regarding Claim 23, Sone (Fig. 1, 4) discloses the semiconductor body of claim 20, wherein 
the contact zone (16) has a thickness of at least 0.5 nm inclusive and a maximum of 100 nm inclusive perpendicular to its main plane of extension (“the p-type GaN contact layer 16 is formed to 100 nm on the electron block layer 15.”) [0025, 0043]

Regarding Claim 24, Sone (Fig. 1, 4) discloses the semiconductor body of claim 20, wherein 
the semiconductor body (11-16) has a larger band gap in the barrier zone (16) than in the contact zone (15). [0049, 0068]

Regarding Claim 25, Sone (Fig. 1, 4) discloses the semiconductor body of claim 20, wherein 
the contact zone (16) is nominally free of aluminum. (“Mg is detected in the p-type GaN contact layer 16 but Al and In are not detected”). [0049]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891